Casey, J. P.,
dissents and votes to affirm in the following memorandum. Casey, J. P. (dissenting). Although I agree with the majority that assault in the third degree (Penal Law, § 120.00, subd 1) is a lesser included offense (CPL 1.20, subd 37) of assault in the first degree (Penal Law, § 120.10, subd 1), and in appropriate circumstances should be so charged,* I do not agree that the factual pattern here required submission of such lesser charge under the first count of the indictment.
The elements of assault in the first degree as charged in the indictment are (1) an intent to cause serious physical injury, (2) the causing of such injury, and (3) the use of a dangerous instrument (Penal Law, § 120.10, subd 1). There can be no factual dispute concerning the seriousness of the injuries received by the victim, Donald Shufelt. It is generally agreed that he sustained a subdural hemorrhage necessitating a craniotomy. As to the dangerous instrument element, required for both the first count of the indictment and for the lesser included offense of assault in the second degree (Penal Law, § 120.05, subd 2), which the trial court charged pursuant to defendant’s request, there is no reasonable view of the evidence other than that the victim sustained his injury by defendant’s “banging” his head against the sidewalk. According to the witness Kevin McCoy, who had a clear, unobstructed view of the altercation, “the other guy [defendant] was on top of Shufelt and he had him by the hair and was hitting his head against the sidewalk. * * * Shufelt was on the bottom getting his head pounded in on the concrete”. Although some of the other witnesses saw only the scuffle and not the actual pounding of the victim’s head, their *531testimony in no way conflicts with the testimony of McCoy and was due to the observation point of these witnesses, rather than to any disagreement with McCoy’s version. The majority’s conclusion that the victim might have received his injuries in the scuffle or as a result of accidently falling on the sidewalk during the scuffle is sheer speculation and, in my opinion, totally lacks evidentiary support. Furthermore, McCoy’s testimony is the only evidence that comports with the type and kind of injury that the victim unquestionably received. The sidewalk, having been used in the manner indicated by McCoy, constituted a dangerous instrument within the meaning of subdivision 13 of section 10.00 of the Penal Law (see People v Carter, 53 NY2d 113).
This analysis leaves a factual dispute only as to defendant’s intent. The intent required for assault in the first degree, as charged in the indictment, is an intent to cause serious physical injury. Under the circumstances of this case, the only possible lesser intent is the intent to cause physical injury only. That issue was properly submitted to the jury (see People v Green, 56 NY2d 427) by the charge of assault in the second degree under subdivision 2 of section 120.05 of the Penal Law, and by the submission of this lesser charge defendant received the benefit of all the mitigating factors to which he was entitled. In this fact pattern, there was no need to charge assault in the third degree, and, in my opinion, the trial court was correct in refusing defendant’s request for such charge.
An additional reason exists for my vote to affirm defendant’s conviction under the first count of the indictment. Even accepting defendant’s argument that the use of the sidewalk did not constitute a dangerous instrument, which would eliminate that element from the crime charged, defendant would still be guilty of nothing less than assault in the second degree, under subdivision 1 of section 120.05 of the Penal Law, which requires an intent to cause serious physical injury and the causing of such injury. I am aware that this subdivision was not charged, but there was no request to charge it or any exception to the trial court’s failure to do so. The absence of such a charge cannot now, therefore, be considered reversible error. The point is that the jury, by its verdict of guilty on the first count of the indictment, found that defendant intended to cause serious physical injury to the victim and did in fact cause such injury; this finding, even without the element of a dangerous instrument, would sustain a verdict of assault in the second degree, under subdivision 1 of section 120.05, rather than assault in the third degree. The trial court, having charged assault in the second degree, albeit not *532under subdivision 1 of section 120.Ó5, permitted the jury to consider the crime of assault in the second degree under its mercy dispensing power, and the trial court’s failure to charge under subdivision 1, without request or exception, while charging subdivision 2 of section 120.05, was, at most, harmless error. Defendant should not be permitted to avoid a request for a charge of assault in the second degree, under subdivision 1 of section 120.05, and as a consequence obtain a trial on his indictment, de novo, for the trial court’s failure to charge down to assault in the third degree. If the jury did not find that the prosecution had proven beyond a reasonable doubt the three elements of assault in the first degree as charged in the indictment, or the elements of assault in the second degree as submitted, the jury was instructed to acquit defendant. Under the circumstances, these instructions were proper and any error which may have existed was at most harmless. Defendant’s conviction on the first count of the indictment should, therefore, be affirmed and, accordingly, I am compelled to dissent from the position of the majority holding otherwise.
Under the second count of the indictment, which charged defendant with assault in the first degree under subdivision 3 of section 120.10, the trial court charged assault in the second degree under subdivision 4 of section 120.05. This latter charge is defined as recklessly causing serious physical injury by means of a deadly weapon or dangerous instrument. Inasmuch as this charge contains the element of a deadly weapon or dangerous instrument, which is not contained in the crime charged in the second count of the indictment, the lesser crime submitted was not a lesser included offense since it is theoretically possible to commit the greater offense without concomitantly committing the lesser. It was, therefore, error for the trial court to charge assault in the second degree. Defendant, however, did not except or object to such charge and thereby waived his right to review its propriety on this appeal. Contrary to defendant’s contention, this error is not of a jurisdictional nature and can be waived (People v Ford, 62 NY2d 275, 279). Defendant was convicted by the jury on this charge of assault in the second degree, as submitted. Because of his waiver, this conviction was possible unless the refusal of the trial court to honor defendant’s request to charge down to assault in the third degree was reversible.
Under subdivision 3 of section 120.00, assault in the third degree requires the use of a deadly weapon or dangerous instrument, so it is not a lesser included offense of assault in the first degree, as charged in the second count of the indictment. Subdivisions 1 and 2 of section 120.00 both contain the element of *533physical injury only, while the crime of assault in the first degree, as charged in the indictment, requires the infliction of serious physical injury. As discussed above, there is no reasonable view of the evidence that would permit the victim’s injury to be considered only physical injury, so the trial court did not err in refusing to charge assault in the third degree under subdivisions 1 and 2 of section 120.00. As to the reduced element of intent, defendant received the benefit of such a possibility under the charge of assault in the second degree that was erroneously submitted to the jury, requiring only that defendant act recklessly, and the jury convicted him of that charge. By submission of such lesser charge, defendant received the benefit of every favorable evidentiary inference to which he was entitled, the victim having sustained serious physical injury by means of a dangerous instrument under any reasonable view of the evidence.
Defendant, therefore, was properly convicted of assault in the first degree under subdivision 1 of section 120.10 and of assault in the second degree under subdivision 4 of section 120.05 as the result of one altercation involving the same victim. The only difference between these two crimes is that the former requires an “intent to cause serious physical injury” and the latter requires only that defendant acted “recklessly”. A consideration of the elements contained in subdivision 1 of section 120.10 and the elements contained in subdivision 4 of section 120.05 leads to the conclusion that the latter is an inclusory concurrent count of the former, differing only in the element of intent. Where, as here, the verdict is comprised of inclusory concurrent counts, a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Accordingly, defendant’s conviction of assault in the second degree under subdivision 4 of section 120.05 should be dismissed, with the sentence imposed thereon vacated, and the judgment of conviction in all other respects affirmed.

 The infliction of serious physical injury upon another with an intent to cause only physical injury would, without any of the statutory aggravating circumstances, be such a situation.